Title: To Thomas Jefferson from Thomas Appleton, 17 June 1825
From: Appleton, Thomas
To: Jefferson, Thomas


                        
                        
                            
                            
                        
                    Dr Thomas Jefferson of Virginia in Accot Currt with Thos Appleton Cr1825.1825Dollr ctsDollrsJuneTo amt of 10 whole & 2 half capitels as ⅌ accot render’d6270.27MayBy bala  on accot of May2875.50JulyBy a bill of Excha remitted me by S. Williams. London which bill due 28 Septr when paid will produce3032.—5907.50Bala due me362.77The above bala was paid———Leghorn 12 July 1825Dollars—6270.27T.A—To T. Perkins & credited in his accot 6 March—all accounts are settled & paid with the late Thos Jefferson—